Citation Nr: 0328673	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for chronic pain syndrome.

2.  Entitlement to an initial compensable disability 
evaluation for left knee patellofemoral syndrome with 
degenerative changes.

3.  Entitlement to an initial compensable disability 
evaluation for costochonritis.
   

REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1983 to 
March 2000.

This matter came before the Board of Veterans' Appeals on 
appeal from a December 2000 rating decision by the Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina 
Regional Office (RO), which granted the veteran entitlement 
to service connection for chronic pain syndrome, left knee 
patellofemoral syndrome with degenerative changes and 
costochondritis, and rated each of these disorders as 
noncompensably disabling.  The veteran has expressed 
disagreement with the disability evaluations assigned.


REMAND

The veteran and his representative contend, in substance, 
that the veteran's service-connected disorders noted above 
are more disabling than currently evaluated.

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 91991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

Again, the RO assigned initial noncompensable evaluations for 
each of the veteran's service-connected disorders at issue 
following a grant of service connection for these disorders 
in a December 2000 rating decision.  In July 2002, the RO 
furnished the veteran with a Statement of the Case , which 
provided the veteran notice of the laws and regulations 
governing his claims to include the provisions of the 
Veteran's Claims Assistance Act (VCAA) of 2000 as codified by 
38 C.F.R. § 3.159 (2003).  However, neither the veteran nor 
his representative were issued any sort of notification of 
the specific information and/or lay evidence necessary to 
substantiate his claims in appellate status.  The Board 
points out that the claims folder was transferred to the 
Board in December 2002, nearly two years after the VCAA was 
enacted.  The Board finds that the RO should inform the 
veteran and his representative of the VCAA's duty to assist 
and its duty to notification provisions.  See generally 
Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b) (1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
38 C.F.R. § 3.159(b) (1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to procure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Additionally, the veteran in his substantive appeal to the 
Board failed to indicate whether he desired a Board hearing 
in connection with his current appeal.  Clarification of this 
matter should be undertaken by the RO.  
 
In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  With respect to the issues of 
entitlement to an initial compensable 
evaluation for chronic pain syndrome, for 
left knee patellofemoral syndrome, and 
for costochondritis, the RO should send 
the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  In doing so, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should contact the veteran and 
request that he identify, by names, 
addresses, and approximates (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since service for disorders in issue.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran should be informed in writing.

3.  The RO should contacted the veteran 
and asked him to clarify if he desires 
hearing a before a Veterans Law Judge of 
the Board of Veterans Appeals (i.e., in 
Washington, DC; or at the local. Regional 
Office (Travel Board or 
videoconference)).  If appropriate, a 
hearing should be scheduled.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claim for an initial compensable 
evaluations for the veteran's service-
connected chronic pain syndrome, left 
knee patellofemoral syndrome, and 
costochondritis.  The RO must provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND.  

If the benefit sought on appeal remains denied following full 
compliance with the VCAA, the veteran and his representative 
should be provided with a supplemental statement of the case.  
The appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




